Citation Nr: 1451215	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for nodule, left lung, as secondary to service-connected adenocarcinoma, esophageal cancer.   

2.  Entitlement to an initial increased rating for adenocarcinoma, esophageal cancer, currently rated noncompensable.

3.  Entitlement to an initial increased rating for adjustment disorder with mixed anxiety and depressed mood (claimed as posttraumatic stress disorder), currently rated 30 percent disabling.  

4.  Entitlement to an initial increased rating for bilateral high frequency sensorineural hearing loss, currently rated noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1960 to August 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and August 2012 rating decisions of the Reno, Nevada, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Veteran' prior representative stated in a March 2013 letter that the Veteran intended to withdraw his BVA hearing request, an April 2013 Form 9 requesting a Board hearing along with an October 2014 Motion for a Travel Board Hearing from the Veteran's current representative is indicative of the Veteran's continued intent to have a hearing at the local RO office.  A remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for BVA hearing at the local VA office.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  If the Veteran no longer desires a Board hearing, a signed writing to that effect (preferably, one signed by the Veteran), should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



